NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 23, 2016* 
                                  Decided June 23, 2016 
                                              
                                          Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 15‐3512 
 
YASMEEN STURDIVANT,                               Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 15 C 4957 
U.S. BANK, N.A., et al.,                           
      Defendants‐Appellees.                       Robert W. Gettleman, 
                                                  Judge. 
                                               

                                        O R D E R 

       Yasmeen Sturdivant appeals the dismissal of her suit loosely alleging civil rights 
violations in connection with the sale of her home at an auction based on a foreclosure 
judgment. We affirm.   



                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
No. 15‐3512                                                                               Page 2 
 
       Sturdivant persists in trying to challenge this foreclosure. Slightly over a year ago, 
we affirmed the dismissal—on insubstantiality grounds—of her action against U.S. Bank 
and Select Portfolio Services after the mortgage on her house in Crete, Illinois, was 
foreclosed. See Sturdivant v. Select Portfolio Servicing, Inc., 602 F. App’x 351 (7th Cir. 2015). 
She promptly returned to federal court, and in this complaint she alleged that the 
defendants violated her constitutional rights by selling her house despite knowing that 
she had filed for Chapter 13 bankruptcy relief the previous day. In her view, her 
bankruptcy filing entitled her to an automatic stay under 11 U.S.C. § 362(a). She 
specified that she meant to bring her suit under Bivens v. Six Unknown Named Agents of 
Federal Bureau of Narcotics, 403 U.S. 388 (1971).   

       The district court dismissed this suit. To the extent she sought an order declaring 
her to be the sole property owner, the court found her claim barred by the 
Rooker‐Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. 
Fid. Trust Co., 263 U.S. 413 (1923). To the extent she sought damages for defendants’ 
alleged violation of the automatic stay, the court rejected this claim as a matter of law: 
under 11 U.S.C. § 362(c)(4)(A), no automatic stay may go into effect if, as here, a debtor 
files multiple bankruptcy petitions within a year (and Sturdivant had even been barred 
from filing any additional petitions for 180 days). And to the extent she asserted 
constitutional claims, the court explained that the defendants are not state actors.                       

       Sturdivant’s appeal from that decision is meritless. She again fails to provide any 
explanation of how the defendants, all private corporations, are acting under color of 
federal law. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 n.2, 70–71 (2001); Muick v. 
Glenayre Elecs., 280 F.3d 741, 742 (7th Cir. 2002). As with her prior suit, her allegations are 
too insubstantial to invoke the district court’s federal‐question jurisdiction. See Hagans v. 
Lavine, 415 U.S. 528, 537–38 (1974); Avila v. Pappas, 591 F.3d 552, 555 (7th Cir. 2010).     

       Other litigants have been fined for filing similar complaints and briefs to the ones 
Sturdivant used in her first suit challenging her foreclosure. See Carter v. Homeward 
Residential, Inc., 794 F.3d 806 (7th Cir. 2015); Hayes v. Fed. Nat’l Mortg. Ass’n, No. 15‐3408, 
2016 WL 1239269 (7th Cir. Mar. 30, 2016) (nonprecedential decision); Cobige v. PHH 
Mortg. Corp., No. 15‐2446, 2016 WL 1179792 (7th Cir. Mar. 28, 2016) (nonprecedential 
decision); Mimms v. U.S. Bank, N.A., 630 F. App’x 627 (7th Cir. 2016). Sturdivant was not 
warned last time, but as she continues to file meritless suits and appeals, we now order 
her to show cause within 14 days why the court should not impose sanctions under 
Federal Rule of Appellate Procedure 38. If she fails to pay any fine imposed as a sanction, 
No. 15‐3512                                                                          Page 3 
 
she may be barred from filing any other litigation in this circuit until she has done so. 
See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995).     

                                                                              AFFIRMED.